Citation Nr: 0205060	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  98-00 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disability.  

2.  Entitlement to service connection for a duodenal ulcer.  

3.  Entitlement to service connection for a lung disability 
manifested by a spot on the lung.  

4.  Entitlement to service connection for a right hip 
disability.  

5.  Entitlement to service connection for a bilateral knee 
disability.  

6.  Entitlement to service connection for a bilateral foot 
disability.  

7.  Entitlement to service connection for headaches.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had a period of service from February 1983 to May 
1983 which was either active duty or active duty for 
training.  He had a period of active duty from November 1988 
to February 1996.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from an April 1997 RO 
rating decision which, in pertinent part, denied service 
connection for a heart disability, a duodenal ulcer, a lung 
disability manifested by a spot on the lung, a right hip 
disability, a bilateral knee disability, a bilateral foot 
disability, and headaches.


FINDINGS OF FACT

1.  The veteran's heart disability was not present during 
service or for more than a year thereafter, and it was not 
caused by any incident of service.  

2.  A duodenal ulcer was noted prior to the veteran's periods 
of service and the duodenal ulcer increased in severity 
during his last period of service.  

3.  The veteran does not currently have a lung disability 
manifested by a spot on the lung, a right hip disability, or 
a bilateral knee disability.  

4.  The veteran's current bilateral foot disability was not 
present during service or for more than a year thereafter, 
and it was not caused by any incident of service.  

5.  Headaches were noted prior to the veteran's last period 
of service, and they increased in severity during such period 
of service.  


CONCLUSIONS OF LAW

1.  A heart disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991); 38 C.F.R. § 3.303, 3.307, 3.309 
(2001).  

2.  A duodenal ulcer was aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 1153 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (2001).

3.  A lung disability manifested by a spot on the lung, a 
right hip disability, and a bilateral knee disability, were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 101(24), 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2001).  

4.  A bilateral foot disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(24), 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2001).  

5.  Headaches were aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.306 
(2001).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had a period of service in the Army from February 
1983 to May 1983, and it was unclear whether this was active 
duty for training or active duty  He had a number of years of 
later Army Reserve service.  He had a period of active duty 
in the Army from November 1988 to February 1996. 

A private treatment record from April 1979 notes that the 
veteran had barbed-wire fence cuts on the right thigh and 
hip.  The assessment was multiple lacerations of the thigh 
and hip.  A later April 1979 entry also related an assessment 
of multiple lacerations of the thigh and hip.  A February 
1982 entry noted that the veteran complained of vomiting 
blood for the previous three days.  He also complained of 
chest pain.  The assessment was flu syndrome and possible 
peptic ulcer disease.  Another February 1982 entry related an 
assessment of abdominal pain, almost continual vomiting, and 
mild dehydration.  A February 1982 hospital report noted a 
diagnosis of gastritis with upper gastrointestinal bleeding 
and a subsequent February treatment entry referred to a 
diagnosis of gastritis.  An August 1982 treatment entry noted 
that the veteran complained of burning pain in his left chest 
for the previous two weeks.  He also reported a tingling 
sensation in his legs and a prickling sensation in his left 
arm.  The examiner noted that the veteran's heart had a 
regular rhythm without murmur.  The assessment was upper 
respiratory infection with pleurisy.  

The veteran's service medical records for his first period of 
service from February 1983 to May 1983 reflect that on a 
medical history form at that time of a January 1983 
enlistment examination, he checked that he had stomach or 
intestinal trouble.  He also reported that he had a bleeding 
ulcer at age 18.  The reviewing examiner noted that the 
veteran had a bleeding ulcer in 1981 and that he was on a 
strict diet and had taken Tagamet, Maalox and Mylanta.  The 
January 1981 objective examination report noted that the 
veteran had a history of an ulcer.  There were notations that 
the veteran's lungs and chest, heart, vascular system, lower 
extremities and feet were normal.  There were also notations 
that the neurological evaluation was normal and that a chest 
X-ray was negative.  An upper gastrointestinal series was 
normal.  A gallbladder sonogram noted no evidence of 
cholelithiasis.  A February 1983 record of acute medical 
care, dated days prior to his actual period of active duty, 
noted that the veteran complained of chest pain (burning) and 
shortness of breath with dizziness.  His blood pressure 
reading was 138/76 and his chest and lungs were noted to be 
clear.  The assessment was costal chondritis and 
hyperventilation.  The veteran was seen in April 1983 with 
complaints of discomfort in both feet for the previous three 
weeks.  The examiner noted that there were growths in the 
plantar area of both feet.  The assessment was calluses.  A 
March 1983 entry noted that the veteran complained of 
vomiting and abdominal pains.  The diagnosis was left 
varicocele with left hypertrophic gonad.  

An October 1983 private medical record notes that the veteran 
described what appeared to be a muscle cramping in the 
abdominal wall.  The assessment was possible hypokalemia with 
abdominal cramping.  An October 1984 entry noted that he 
reported that he had suffered a muscle pull in his left 
forearm while lifting a tray.  He stated that the pain went 
into his left arm in the biceps area and then into his chest 
area with considerable discomfort.  It was noted that 
veteran's chest was clear and that his heart had regular 
sinus rhythm.  The assessment was left musculoskeletal arm 
and chest pain.  A later October 1984 entry related the same 
assessment and another October 1984 entry noted an assessment 
of left musculoskeletal arm and chest pain, resolved.  A 
January 1985 treatment entry noted that the veteran was seen 
with severe upper abdominal pain with vomiting.  The 
diagnosis was gastritis.  A March 1987 treatment report 
indicated that the veteran had a chief complaint of chest 
pains and cold symptoms.  He also reported shortness of 
breath, a cough and headaches.  His blood pressure was 
158/80.  The assessment was upper respiratory infection-
bronchitis.  A September 1987 treatment entry noted that the 
veteran had complaints of sharp, left-sided, chest pain for 
the previous week.  It was reported that the pain was non-
pleuritic and that it was made worse with movement and 
stretching of the upper trunk.  The veteran's blood pressure 
was 114/70 and the cardiac examination showed regular rhythm 
and rate with no murmur, rubs or gallops.  The impression was 
chest wall pain.  An October 1987 entry noted that the 
veteran's blood pressure was 150/84 and that the cardiac 
evaluation showed regular rate and rhythm with no murmurs or 
gallops heard.  The impression was chest wall pain-improved.  

A July 1988 entry noted that the veteran complained of 
dizziness and a headache.  He reported a two-day history of 
headache in the back of the neck radiating over the top of 
the head.  The neurological evaluation was nonfocal.  The 
impression was tension headache, question flu syndrome.  An 
August 1988 entry reported that the veteran had a chief 
complaint of a upper respiratory infection.  The impression 
was upper respiratory infection and tension type headache.  A 
September 1988 entry noted that the veteran complained of 
persistent occipital headaches and neck pain.  The examiner 
noted that the veteran was neurovascularly intact and that 
the impression was cervical strain.  Another September 1988 
entry noted that the veteran was seen for follow-up of chest 
wall pain.  His blood pressure was 140/80 and his cardiac 
evaluation showed regular rate and rhythm with no murmurs or 
gallops.  The examiner related an impression of probable 
continued chest wall pain.

The service medical records for the veteran's period of 
active duty from November 1988 to February 1996, indicate 
that on a medical history form at the time of the September 
1988 enlistment examination, the veteran checked that he did 
not have frequent or severe headaches.  However, he did 
report that he took Advil and aspirin for headaches.  The 
veteran also checked that he did not have stomach, liver or 
intestinal trouble.  The reviewing examiner reported that the 
veteran was taking Advil and aspirin for headaches and that 
the headaches were not migraines.  The September 1988 
objective enlistment examination included notations that the 
veteran's lungs and chest, heart, vascular system, 
neurological system, abdomen and viscera, lower extremities, 
and feet were normal.  A January 1989 entry noted that the 
veteran complained of left chest pain for the previous four 
days and reported a history of pleurisy.  A January 1989 
electrocardiographic record was noted to be normal.  Another 
January 1989 entry indicated that the veteran complained of 
pain in the left chest and left side of the neck.  The 
assessment was chest wall pain.  

A February 1990 treatment entry noted that he complained of 
nausea, vomiting and diarrhea.  The assessment was viral 
gastroenteritis.  An April 1990 entry noted that the veteran 
was seen for a follow-up for inflammation of the chest.  The 
assessment, at that time, was possible costochondral 
inflammation and a possible tumor.  An April 1990 
consultation noted that the veteran had left, second, third 
and fourth costochondral junction tenderness.  It was noted 
that left chest asymmetry seemed to be in the left pectoral 
muscle.  The examiner stated that he thought that there was 
not a neoplastic process and that he would see the veteran 
after tests.  A subsequent April 1990 entry related an 
assessment of probable costochondritis, no neoplasm.  A July 
1990 entry also referred to costochondritis.  Another July 
1990 treatment entry noted that the veteran was seen due to a 
request for a knee brace.  There was no indication whether he 
requested the knee brace for the right or left knee.  A 
September 1990 treatment entry noted that the veteran 
complained of a headache with a duration of three weeks.  The 
assessment was upper respiratory infection.  Another 
September 1990 entry noted that the veteran complained of a 
jammed toe which occurred the previous day.  The examiner 
reported that the veteran had a mild laceration of the left 
small toe.  An October 1990 treatment entry indicated that 
the veteran complained of right knee pain since the previous 
day.  He reported that he had pain when walking.  The 
assessment was possible cartilage tear, although examination 
rather unremarkable.  

A December 1990 treatment entry noted that the veteran 
complained of stomach pain, lower back pain, and soft stools 
for two days.  The assessment was viral gastroenteritis.  A 
July 1991 entry reported that the veteran complained of 
severe nausea with emesis.  The assessment included gastritis 
secondary to medication versus existing peptic ulcer disease 
with gastric outlet obstruction.  Another July 1991 entry 
related an assessment of a gastric irritant secondary to 
antibiotics/pain without gastrointestinal bleed.  A later 
July 1991 entry noted that the veteran was seen for follow-up 
for a bleeding ulcer.  The assessment was resolving 
gastritis.  An August 1991 treatment entry also noted that 
the veteran was seen for follow-up for a bleeding ulcer.  The 
assessment, at that time, was resolving gastritis/ulcer.  An 
October 1991 entry noted that the veteran complained of 
vomiting, diarrhea, some dizziness and a cough.  The 
assessment was gastroenteritis.  Another October 1991 
treatment report noted that the veteran was seen with lower 
back pain and sharp pain in the left side of the chest upon 
moving with radiation into the neck for three days.  The 
assessment was an unremarkable examination.  

A July 1993 treatment entry reported that the veteran 
complained of sharp chest pain to the left nipple for the 
previous five days.  The examiner noted that the veteran's 
lungs were clear to auscultation and that his heart had a 
regular rate and rhythm without murmur.  The assessment was 
pleuritic chest pain.  A July 1993 report of a chest X-ray 
noted an impression of normal posterior-anterior and lateral 
chest.  An April 1994 treatment entry noted that the veteran 
complained of non-radiating sharp, mid-sternal and epigastric 
pain for the previous day.  The examiner noted that the 
veteran's heart had a regular rhythm and rate.  The 
assessment was atypical exertional chest pain.  An April 1994 
radiological report, as to the veteran's chest, noted that 
there was a small, 1 cm rounded area of increased attenuation 
in the right lower lobe.  It was reported that such was not 
dense enough to represent a calcification and that oblique 
views showed that it was not part of the bone, but was within 
the lung.  The impression was a 1 cm solitary lung nodule in 
the right lower lobe as described.  An April 1994 
electrocardiogram revealed sinus bradycardia, with an 
otherwise normal electrocardiogram.  A September 1995 
radiological report, as to the veteran's chest, noted that 
the lungs were normal in appearance with no evidence of 
active disease and that the cardiac silhouette and great 
vessels were within normal limits.  The mediastinum, pleura, 
diaphragm, and bony thorax were unremarkable.  The impression 
was normal chest.  On an October 1995 medical history form at 
the time of the October 1995 medical evaluation board 
examination, the veteran checked that he suffered from 
frequent indigestion, frequent severe headaches and cramps in 
his legs.  The reviewing examiner noted that the veteran 
reported that he had headaches all the time and that they 
were probably stress related.  The reviewing examiner also 
noted that the veteran had peptic ulcer disease and that he 
had been taking Tagamet, but had discontinued the medication.  
It was noted that the veteran had one episode of indigestion 
a month.  The objective October 1995 medical board evaluation 
examination report included notations that the veteran's 
lungs and chest, heart, vascular system, abdomen and viscera, 
lower extremities, and feet were normal.  The neurological 
evaluation was also noted to be normal.  A November 1995 
medical evaluation board report noted that the veteran's 
heart had a regular rate and rhythm with normal S1, S2, S3, 
or S4.  There were no murmurs.  As to the veteran's lower 
extremities, it was reported that motor strength was 5/5, 
bilaterally, with sensation intact to pinprick and light 
touch throughout.  The neurological evaluation showed no 
focal neurologic deficits.  The diagnosis referred to chronic 
low back pain with right leg radiculitis.  

Subsequent to service, the veteran underwent a VA general 
medical examination in May 1996.  He reported that in 1993, 
he had a sudden onset of high blood pressure and left-sided 
numbness.  He stated that he was seen in an emergency room 
for six to seven hours and underwent an electrocardiogram 
which was said to be abnormal.  He reported that he was told 
that he had a possible heart attack.  The veteran reported no 
difficulty with such symptoms since that time.  He indicated 
that he was able to walk at least a mile three to four times 
a week with his family.  The veteran reported that he had 
difficulties with chest pain which was unassociated with 
exertion and was made worse with moving his arms.  He 
indicated that he had a two week episode of constant chest 
pain approximately one year earlier and was treated with 
"antibiotics".  The veteran noted that he would 
occasionally experience episodes of chest pain associated 
with dizziness when walking.  He also complained of some 
shortness of breath with exertion.  The veteran further noted 
that he had severe frontal headaches for the last three to 
four years.  He reported that the headaches typically 
occurred two times per month and would last about an hour.  
The veteran indicated that he had no associated nausea and 
vomiting, scintillations or photophobia.  He reported that he 
had popping and clicking of the knees which would occur when 
he walked.  He stated that such did not give him any other 
limitations.  It was noted that the veteran had a history of 
peptic ulcer disease and hematemesis two years earlier which 
was treated to Tagamet.  The veteran stated that he only 
rarely had problems with spicy foods causing dyspepsia.  He 
presently denied any nausea, vomiting, hematemesis, melena or 
hematochezia.  The veteran also reported that he was told 
that he had a spot on his lungs several years ago and that he 
had a computerized tomography (CT) scan of which the results 
were unknown to him.  He denied any cough, wheezing, 
recurrent fever, chills or exposure to tuberculosis.  The 
veteran complained of minimal dyspnea on exertion and 
reported that he was able to walk up to a mile without having 
to stop.  

The examiner reported that the veteran's lungs were clear to 
auscultation and percussion.  The heart had a regular rate 
and rhythm with no murmurs, gallops or rubs.  Blood pressure 
was 144/74.  The examiner indicated that gastrointestinal 
bowel sounds were positive and that there were no pain or 
masses on palpation.  The examiner noted that an examination 
of the knees revealed no abnormalities and that there was no 
ligamentous instability.  The examiner stated that there were 
no crepitations and passive range of motion.  The active 
range of motion of the knees was normal.  It was noted that 
neurologically, the veteran was alert, oriented times four, 
and that cranial nerves II-XIII were intact.  The assessment 
included lumbosacral pain with associated radiculopathy and 
decreased deep tendon reflexes on the right, most likely 
secondary to lumbar disk disease, X-ray within normal limits; 
tension headaches with associated vertigo and tinnitus, with 
normal magnetic resonance imaging (MRI) study of the head; 
bilateral knee pain with normal physical examination and 
range of motion; no evidence of significant cardiac disease 
with normal resting electrocardiogram and normal exercise 
treadmill test; peptic ulcer disease, but quiescent at 
present; and spots on the lung with CT scan of the chest 
normal.  

A May 1996 radiological report as to the veteran's chest 
indicated that the heart size and pulmonary vessels were 
within normal limits.  It was noted that there was a 1 cm 
nodular density in the lateral portion of the left lower 
lobe.  The physician indicated that he could not determine 
whether the density was partially calcified since it overlay 
several ribs on the anterior posterior film and overlay the 
spine on the lateral film.  Comparison with remote films was 
recommended or, if not available, then a CT scan was 
recommended.  May 1996 X-rays of the knees were normal.  A 
May 1996 report of an electrocardiogram showed sinus 
bradycardia.  CT scans of the thorax and abdomen in June 1996 
were negative.  

In his May 1997 notice of disagreement, the veteran reported 
that he felt his lung spot condition had worsened since 1994.  
He also stated that his hip was causing him a great deal of 
pain and discomfort.  The veteran noted that his knee 
condition had worsened and that he wore a knee brace.  He 
indicated that his brace was not working and that his knee 
would swell and become painful.  The veteran further remarked 
that he injured his feet during basic training.  Also, he 
reported that when he was the National Guard in 1988, he was 
diagnosed with tension headaches and that he had been having 
chronic headaches ever since that time.  The veteran stated 
that he was diagnosed with a heart condition and treated at 
an Army hospital during service.  The veteran stated that he 
was diagnosed with an ulcer in 1982 and that he was treated 
for the condition at that time.  He noted that the condition 
had worsened over the years.  

The veteran underwent a VA general medical examination in 
July 1997.  He reported that he suffered a chest pain episode 
while in the military for which he was admitted for an 
abnormal electrocardiogram.  He stated that he was not sure 
whether he was told that this was because of his heart, but 
he noted that he was later prescribed nitroglycerin.  The 
veteran also reported that he had right knee pain and that 
his knee would occasionally lock on him.  He indicated that 
he remembered seeing a military physician for some knee pain 
at some point, but did not remember a specific injury.  It 
was noted that the veteran had a history of a pulmonary 
nodule for which he was being followed.  It was also reported 
that he had a CT scan and that it had been stable.  The 
veteran stated that his bilateral feet would ache all the 
time and that he had numbness in the big toes.  It was 
reported that the veteran had a history of peptic ulcer 
disease with some possible gastrointestinal bleeding and that 
he was treated for with an H2 blocker at that time.  The 
veteran also reported a history of daily severe headaches.  
He indicated that the headaches started at some point while 
he was in service.  The veteran noted that the headaches were 
responsive to Motrin on many occasions and that he had no 
symptoms of vascular or migraine headaches.  

The examiner reported that the veteran's blood pressure was 
138/72 and that his heart had a regular rate and rhythm 
without murmur, gallop or rubs.  It was also noted that there 
were 2+ pulses in all four extremities that were easily 
palpable and there was no edema.  The examiner indicated that 
the veteran's abdomen was soft, not tender, and non-
distended.  There were normal bowel sounds and no 
hepatomegaly or masses detected.  The examiner reported that 
the knee examination showed normal range of motion at 0 to 
140 degrees with some possible mild crepitus on the right.  
The examiner further noted that the veteran's orientation and 
memory were intact and that the cerebellar examination showed 
that gait, stance, and coordination were within normal 
limits. It was reported that the sensory examination revealed 
some abnormalities consistent with impaired discrimination of 
light touch and pinprick in the bilateral great toes as well 
as an impaired sensory discrimination in the bilateral upper 
thighs in a dermatone distribution at approximately L1 and 
L2.  Additionally, an electrocardiogram showed sinus rhythm 
of 60 beats per minutes and that there were no ischemic 
changes or significant Q waves reported.  The examiner 
reported that a chest X-ray, dated in June 1997, showed a 
small right pulmonary nodule that had been stable when 
compared with previous examinations.  The diagnoses were 
chronic low back pain with radicular symptomatology, evidence 
of degenerative disc disease in the lumbar spine by MRI 
study; history of atypical chest pain; decreased sensation in 
several toes, bilaterally, suggesting that the veteran needed 
follow-up of previous result or repeat electromyograph 
studies; and chronic headaches, by history, most consistent 
with tension type headaches.  

An short stay form from the Clarksville Memorial Hospital 
indicates an admission in September-October 1998 and that the 
veteran had no significant past medical history except for 
recurrent migraine headaches and back pain.  It was noted 
that he was admitted with a complaint of having substernal 
chest pain which started the day before.  The pain was 
basically located in the substernal region and was associated 
with some shortness of breath, but the veteran had no 
complaint of diaphoresis and no complaint of palpitations.  
It was reported that there was no history of hypertension or 
diabetes.  The examiner noted that the veteran's heart was 
S1+ and S2 with regular rhythm without any gallops.  The 
report indicated that the veteran underwent a cardiac 
catheterization which was positive for very mild stenosis.  
The discharge diagnoses were very mild to moderate two-vessel 
coronary artery disease; hypercholesterolemia with LDL of 129 
with normal total cholesterol; and tobacco abuse.  

The veteran underwent a VA cardiovascular examination in 
September 1999.  The examiner noted that a review of the 
medical records showed that the veteran had a history of 
chest pain several months earlier and underwent a cardiac 
catheterization in February 1999 which indicated mild two-
vessel disease, 20 percent to 30 percent blockage, which was 
not significant.  It was reported that the veteran gave a 
history of chest pain in September 1995 while he was 
attending a military school.  The veteran stated that in the 
third week, he developed chest wall pain while he was running 
and was taken to the emergency room.  He reported that he had 
an electrocardiogram at that time and that he was given 
Motrin and released to his unit.  The veteran also noted that 
he had one episode of chest wall pain in 1992.  It was 
reported that the veteran presently worked twelve hours a day 
and that he did brisk walking every night for a least a mile.  
The examiner reported that the examination of the veteran's 
heart showed that the point of maximal impulse was not 
displaced.  There was regular rhythm and rate without 
murmurs, gallops, or rubs.  There was also no evidence of 
congestive heart failure, rales, edema or liver enlargement.  
The diagnosis was mild coronary artery disease, two-vessel, 
with no significant blockage.  It was noted that the veteran 
did not have evidence of rheumatic heart disease.  The 
examiner also remarked that the veteran had no symptoms, that 
the electrocardiogram was normal and that he had a very 
active life.  The examiner commented that in his opinion the 
chest wall pain in the service was due to the chest wall and 
not the veteran's heart.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims for service connection.  Identified 
relevant medical records have been obtained, and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000, and the related VA regulation, have 
been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service, or by active duty for training.  38 U.S.C.A. 
§§ 101(24), 1110; 38 C.F.R. § 3.303.  

Service connection will be presumed for certain chronic 
diseases, including arteriosclerosis, organic heart disease, 
and peptic ulcer disease, if manifest to a compensable degree 
within the year after active service of 90 days or more.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted at entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  






A.  Heart Disability

The veteran had a period of service in the Army from February 
1983 to May 1983, and it was unclear whether this was active 
duty for training or active duty.  He had a period of active 
duty in the Army from November 1988 to February 1996.  The 
medical evidence indicates that he was treated for complaints 
of chest pain both prior to and during his periods of 
service, but these complaints were attributed to other 
causes; heart disease was not found.  VA examinations 
following the last period of service are negative for organic 
heart disease.  Heart disease within the presumptive year 
after service is not shown.  Mild coronary artery disease is 
first shown during treatment in September-October 1998, more 
than two year after active duty.  At a September 1999 VA 
examination, the examiner specifically indicated that in his 
opinion the veteran's chest pain in service was due to the 
chest wall and not to the heart.  

The veteran has alleged that a heart disability was manifest 
during his periods of service.  However, as a layman, he is 
not competent to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992). 

The weight of the competent medical evidence demonstrates 
that the veteran's heart disability was not present in 
service or for more than two years later, and the current 
heart disability was not caused by any incident of service.  
Based on all the evidence, the Board must conclude that a 
heart disability was not incurred in or aggravated by 
service.  

As the preponderance of the evidence is against the claim for 
service connection for a heart disability, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

B.  Duodenal Ulcer

Medical records show ulcer disease before the veteran's 
service.  Nevertheless, he was deemed qualified for service.  
He was treated for a bleeding ulcer on several occasions 
during his last period of service and he was diagnosed with 
peptic ulcer disease just months after separation from 
service.  

There is reasonable doubt that the veteran's ulcer disability 
increased in severity during his last period of service.  
With consideration of the benefit-of-the-doubt rule, the 
Board finds that the veteran's pre-service duodenal ulcer was 
aggravated during his active duty and that service connection 
is warranted.  38 U.S.C.A. § 5107(b).  

C.  Lung Disability Manifested by a Spot on the lung, a
Right Hip Disability, and a Bilateral Knee Disability

Medical records during and after service note a spot on the 
lungs (although the spot is not shown on some of the recent 
diagnostic tests), yet no actual ling disability has been 
diagnosed.  A chronic right hip disability is not shown in 
service, and post-service medical records show no right hip 
disorder.  There were complaints of acute and transitory knee 
problems in service, although a chronic knee problem was not 
shown, and post-service examinations show normal knees.  

A complaint of pain in an area, without a medically diagnosed 
condition, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 
Vet.App. 282 (1999).  One requirement for service connection 
is the presence of a current disability.  Diegmetich v. 
Brown, 104 F.3d 1328 (1997).  Competent medical evidence is 
required to show a claimed disorder, and as a layman the 
veteran has no competence to give a medical opinion on 
diagnosis or causation.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  

As the medical evidence indicates that the veteran does not 
currently have a chronic lung disability manifested by a spot 
on the lungs, a right hip disability, or a right knee 
disability, service connection for the claimed conditions may 
not be granted.  

As the preponderance of the evidence is against the claims 
for service connection for a lung disability manifested by a 
spot on the lungs, a right hip disability, and a bilateral 
knee disability, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

D.  Bilateral Foot Disability

While the veteran had isolated complaints of foot problems in 
service, the service records show no chronic disorder of 
either foot.  Post-service medical records note some foot 
complaints, but the medical evidence does not link any 
current foot problems with service.  The veteran, as a 
layman, is not competent to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  

The weight of the credible medical evidence demonstrates that 
any current bilateral foot disability began after service and 
was not caused by any incident of service; the condition was 
neither incurred in or aggravated by service   As the 
preponderance of the evidence is against the claim for 
service connection for a bilateral foot disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  

E.  Headaches

The evidence shows that the veteran had a headache disorder 
that pre-existed his second period of service.  Nevertheless, 
he was deemed qualified for service.  During such period of 
service he was treated for headaches and complained of 
headaches at the time of service separation.  He is presently 
diagnosed with a headache disability.  

Comparing the veteran's headaches before, during, and after 
service, there is reasonable doubt that his headache disorder 
increased in severity during his last period of service.  
With consideration of the benefit-of-the-doubt rule, the 
Board finds that the veteran's pre-service headaches were 
aggravated during his active duty and that service connection 
is warranted.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a heart disability is denied.  

Service connection for a duodenal ulcer is granted.  

Service connection for a lung disability manifested by a spot 
on the lungs is denied.  

Service connection for a right hip disability is denied.  

Service connection for a bilateral knee disability is denied.  

Service connection for a bilateral foot disability is denied.  

Service connection for headaches is granted.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

